

EXHIBIT 10-9
 


 


 


 


 


 


 


 


 


 


 
HALLIBURTON COMPANY
 
DIRECTORS’ DEFERRED COMPENSATION PLAN
 
AS AMENDED AND RESTATED
 
EFFECTIVE AS OF JANUARY 1, 2007
 
 
 
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------




 
 


 
TABLE OF CONTENTS

 

   
Page
ARTICLE I
PURPOSE OF PLAN
2
ARTICLE II
DEFINITIONS
3
ARTICLE III
ADMINISTRATION OF THE PLAN
5
ARTICLE IV
DEFERRED COMPENSATION
7
ARTICLE V
INTEREST
9
ARTICLE VI
STOCK EQUIVALENTS
10
ARTICLE VII
NATURE OF PLAN
12
ARTICLE VIII
TERMINATION OF THE PLAN
13
ARTICLE IX
AMENDMENT OF THE PLAN
14
ARTICLE X
GENERAL PROVISIONS
15
ARTICLE XI
EFFECTIVE DATE
16



 
 

--------------------------------------------------------------------------------

 



 

      
        i  
    


--------------------------------------------------------------------------------



HALLIBURTON COMPANY
 
DIRECTORS’ DEFERRED COMPENSATION PLAN
 
AS AMENDED AND RESTATED
 
EFFECTIVE AS OF JANUARY 1, 2007
 
The Board of Directors of Halliburton Company having heretofore established the
Directors’ Deferred Compensation Plan, pursuant to the provisions of Article VII
of said Plan, hereby amends and supplements said Plan to be effective in
accordance with the provisions of ARTICLE XI hereof.
 

      
            
    

1

--------------------------------------------------------------------------------



ARTICLE I
PURPOSE OF PLAN
 


 
The purpose of the Plan is to assist the Directors of the Company in planning
for their retirement.
 

2

--------------------------------------------------------------------------------



ARTICLE II
DEFINITIONS
 


 
Where the following words and phrases appear herein, they shall have the
respective meanings set forth in this ARTICLE II, unless the context clearly
indicates to the contrary.
 
Section 2.01       “Accounts” shall mean a Participant’s Interest Bearing
Account and/or Stock Equivalents Account.
 
Section 2.02       “Administrator” shall mean any administrator appointed by the
Committee pursuant to Section 3.01 herein or, in the absence of any such
appointment, the Committee.
 
Section 2.03       “Board of Directors” shall mean the Board of Directors of the
Company.
 
Section 2.04       “Committee” shall mean the committee of those individuals
(each of whom shall be a Director) appointed by the Board of Directors pursuant
to Article III hereof.
 
Section 2.05       “Company” shall mean Halliburton Company.
 
Section 2.06       “Compensation” shall mean a Participant’s cash compensation
for services as a Director.  Equity compensation provided to a Director for
service on the Board of Directors is not included within the definition of
“Compensation” for purposes of this Plan.
 
Section 2.07       “Deferral Termination Date” shall mean the date a Participant
has a “separation from service” from the Company within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
 
Section 2.08       “Deferred Compensation” shall mean Compensation deferred
pursuant to the provisions of this Plan.
 
Section 2.09       “Director” shall mean a member of the Board of Directors of
the Company.
 
Section 2.10       “Earned” or any variant thereof, when used herein with
respect to Compensation or Deferred Compensation or interest accrued pursuant to
Section 5.02, shall refer to the end of a calendar quarter and, when used with
respect to a dividend or distribution on the Company’s common stock referenced
in Section 6.02, shall refer to the date of payment of such dividend or
distribution by the Company.
 
Section 2.11       “Interest Bearing Account” shall mean the Participant’s
Interest Bearing Account established pursuant to Section 4.03 herein.
 

3

--------------------------------------------------------------------------------



Section 2.12        “Market Price” of the common stock of the Company on any
date shall mean the closing sales price per share for the common stock (or, if
no closing sales price is reported, the average of the bid and ask prices per
share on such date) on the New York Stock Exchange or, if the common stock is
not then listed on such Exchange, such other national or regional securities
exchange upon which the common stock is so listed, as reported in the composite
transactions for the principal United States securities exchange on which the
common stock is then listed or, if the common stock is not then listed on any
such exchange, as reported by The NASDAQ Stock Market, Inc.
 
Section 2.13        “Participant” shall mean any Director of the Company who has
elected to have all or a part of his Compensation deferred pursuant to the Plan.
 
Section 2.14        “Plan” shall mean the Halliburton Company Directors’
Deferred Compensation Plan, as amended and restated effective as of January 1,
2007, and as the same may thereafter be amended from time to time.
 
Section 2.15        “Plan Earnings” shall mean amounts of interest to which
reference is made in Section 5.01 herein and of dividends and distributions to
which reference is made in Section 6.02 herein.
 
Section 2.16        “Stock Equivalent” shall mean a measure of value equal to
one share of the Company’s common stock.
 
Section 2.17        “Stock Equivalents Account” shall mean the Participant’s
Stock Equivalents Account established pursuant to Section 4.03 herein.
 

4

--------------------------------------------------------------------------------



ARTICLE III
ADMINISTRATION OF THE PLAN
 


 
Section 3.01         Committee.  The Board of Directors shall appoint a
Committee to administer, construe and interpret the Plan.  Such Committee, or
such successor Committee as may be duly appointed by the Board of Directors,
shall serve at the pleasure of the Board of Directors.  Decisions of the
Committee with respect to any matter involving the Plan shall be final and
binding on the Company and all Participants.  The Committee may designate an
Administrator to aid the Committee in its administration of the Plan.  Such
Administrator shall maintain complete and adequate records pertaining to the
Plan, including but not limited to Participants’ Interest Bearing Accounts and
Stock Equivalent Accounts, and shall serve at the pleasure of the Committee.
 
Section 3.02         Indemnity.
 
(a)  Indemnification.  The Company (the “Indemnifying Party”) hereby agrees to
indemnify and hold harmless the members of the Committee and any Administrator
designated by the Committee (the “Indemnified Parties”) against any losses,
claims, damages or liabilities to which any of the Indemnified Parties may
become subject to the extent that such losses, claims, damages or liabilities or
actions in respect thereof arise out of or are based upon any act or omission of
such Indemnified Party in connection with the administration of this Plan
(including any act or omission constituting negligence on the part of such
Indemnified Party, but excluding any act or omission constituting gross
negligence or willful misconduct on the part of such Indemnified Party), and
will reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by him or her in connection with investigating or defending against any
such loss, claim, damage, liability or action.
 

5

--------------------------------------------------------------------------------



(b)  Actions.  Promptly after receipt by the Indemnified Party under Section
3.02(a) herein of notice of the commencement of any action or proceeding with
respect to any loss, claim, damage or liability against which the Indemnified
Party believes he or she is indemnified under Section 3.02(a), the Indemnified
Party shall, if a claim with respect thereto is to be made against the
Indemnifying Party under such Section, notify the Indemnifying Party in writing
of the commencement thereof; provided, however, that the omission so to notify
the Indemnifying Party shall not relieve it from any liability which it may have
to the Indemnified Party to the extent the Indemnifying Party is not prejudiced
by such omission.  If any such action or proceeding shall be brought against the
Indemnified Party and it shall notify the Indemnifying Party of the commencement
thereof, the Indemnifying Party shall be entitled to participate therein, and,
to the extent that it shall wish, to assume the defense thereof, with counsel
reasonably satisfactory to the Indemnified Party, and, after notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under Section 3.02(a) for any legal or other expenses subsequently
incurred by the Indemnified Party in connection with the defense thereof other
than reasonable costs of investigation or reasonable expenses of actions taken
at the written request of the Indemnifying Party.  The Indemnifying Party shall
not be liable for any compromise or settlement of any such action or proceeding
effected without its consent, which consent will not be unreasonably withheld.
 

6

--------------------------------------------------------------------------------



ARTICLE IV
DEFERRED COMPENSATION
 


 
Section 4.01          Initial Deferral Elections by Participants.  Any Director
of the Company may at any time elect to participate in the Plan and to have all,
or such percentage as he may specify, of the Compensation otherwise payable to
him as a Director deferred and paid to him pursuant to the terms of Section 5.02
or Section 6.05, as applicable.  Such deferral election shall be made by notice
in writing in a manner and form acceptable to the Administrator and shall be
applicable only with respect to Compensation for services performed after the
end of the calendar year in which such deferral election is made and prior to
the earlier of the effective date of a further deferral election pursuant to
Section 4.02 herein or such Participant’s Deferral Termination Date.  At the
time of making such initial deferral election hereunder, a Director shall
specify the portion, if any, of such Deferred Compensation which will be (i)
held subject to the interest payment provisions of ARTICLE V hereof or (ii)
translated into Stock Equivalents in accordance with ARTICLE VI hereof.
 
Section 4.02          Subsequent Deferral Elections by Participants.  Subsequent
to the initial deferral election by a Participant provided for in Section 4.01,
a Participant may at any time make a subsequent deferral election in like manner
to increase or decrease the percentage of his Compensation to be deferred
pursuant to the Plan and to elect the portion of such Deferred Compensation and
any Plan Earnings to be (i) held subject to the interest payment provisions of
ARTICLE V hereof or (ii) translated into Stock Equivalents in accordance with
ARTICLE VI hereof.  Any such subsequent deferral election shall be effective as
of the first day of the calendar year following the calendar year in which such
subsequent deferral election is made.  Notwithstanding anything to the contrary
herein, no such subsequent deferral election shall effect a transfer of any
amount credited, as of the first day of such calendar year, to either the
Interest Bearing Account or the Stock Equivalents Account from such account to
the other account.
 
Section 4.03          Establishment of Interest Bearing Accounts and Stock
Equivalents Accounts.  There shall be established for each Participant an
account to be designated as such Participant’s Interest Bearing Account and,
where appropriate, an account to be designated as such Participant’s Stock
Equivalents Account.
 
Section 4.04          Allocations to Accounts.  Any Deferred Compensation earned
by a Participant during a calendar quarter shall be credited to the Interest
Bearing Account and/or Stock Equivalents Account of such Participant, as
applicable, on the date any such amount is otherwise payable, and any Plan
Earnings shall be credited in accordance with the provisions of Section 5.01 and
6.02, as applicable.
 

7

--------------------------------------------------------------------------------



Section 4.05         Distribution Elections.  A Participant may elect, subject
to the provisions of this Section and Sections 5.02 and 6.05, the form of
distribution with respect to the Compensation, and Plan Earnings attributable
thereto, deferred by the Participant and allocated to the Participant’s Interest
Bearing Account and Stock Equivalents Account, as applicable.  The distribution
election is not required to be the same for each Account.  A Participant’s
distribution election under this Section shall be made in writing in a form
authorized by the Administrator and shall be made at the time the Participant
makes an initial deferral election under Section 4.01 or a subsequent deferral
election under Section 4.02.  Any individual who was a Participant at any time
during calendar year 2007 must make a distribution election before December 31,
2007, with such election becoming irrevocable as of January 1, 2008. A
Participant may elect distribution in the form of a lump sum, five equal annual
installments or ten equal annual installments.  Absent any such distribution
election by a Participant, the Participant’s Interest Bearing Account and Stock
Equivalents Account will be distributed in the form of a lump sum distribution.
 

8

--------------------------------------------------------------------------------



ARTICLE V
INTEREST
 


 
Section 5.01          Interest.  A Participant’s Interest Bearing Account shall
be credited as of the end of each calendar quarter with an amount equivalent to
interest for the number of days in such quarter (based on a calendar year of 365
days) at Citibank, N.A.’s prime rate for major corporate borrowers in effect on
the first day of such calendar quarter applied to the balance of such account at
the beginning of such calendar quarter.  (No amount credited to a Participant’s
Interest Bearing Account subsequent to the beginning of a calendar quarter shall
bear interest during that calendar quarter.) Notwithstanding any provision to
the contrary, if a Participant has both an Interest Bearing Account and a Stock
Equivalents Account and as of January 1, 1999 the Participant ceased making
additional deferrals into the Interest Bearing Account, the interest
subsequently earned with respect to the Interest Bearing Account shall be
credited to the Participant’s Stock Equivalents Account as of the end of each
calendar quarter.
 
Section 5.02          Distribution of Interest Bearing Accounts.  When a
Participant’s Deferral Termination Date occurs, the balance standing in such
Participant’s Interest Bearing Account at the end of the calendar quarter in
which such date occurs (after crediting interest thereto in accordance with
Section 5.01 herein) shall be distributed to such Participant in the form
provided under Section 4.05 hereof.
 
Until payment is made, interest shall continue to accrue in the manner provided
in Section 5.01.  All Plan Earnings accrued to the date of payment of any
lump-sum or annual installment shall be paid in conjunction with such
payment.  The lump-sum payment or the initial annual installment shall be
distributed on the last business day of January next following the close of the
calendar year in which the Participant’s Deferral Termination Date occurs.  The
remaining installments, if any, shall be distributed at annual intervals
thereafter.
 
If a Participant’s Deferral Termination Date occurs by reason of his death or if
he dies after his Deferral Termination Date, but prior to receipt of all
distributions provided for in this Section, all cash distributable hereunder
shall be distributed in a lump sum to such Participant’s estate or personal
representative as soon as administratively feasible following such Participant’s
death.
 

9

--------------------------------------------------------------------------------



ARTICLE VI
STOCK EQUIVALENTS
 


 
Section 6.01          Stock Equivalents Accounts.  The number of Stock
Equivalents, or fractions thereof, to be credited to a Participant’s Stock
Equivalents Account in accordance with Section 4.04 shall be determined by
dividing the amount of Deferred Compensation and Plan Earnings to be allocated
to such account pursuant to the Participant’s specifications given in accordance
with Article IV by the Market Price of the Company’s common stock on the trading
day next preceding the last business day of the calendar quarter specified in
Section 4.04.  The number of Stock Equivalents, so determined, shall be credited
to the Stock Equivalents Account established for the Participant.
 
Section 6.02          Cash and Property Dividend Credits.  Additional credits
shall be made to a Participant’s Stock Equivalents Account throughout the period
of such Participant’s participation in the Plan, and thereafter until all
distributions to which the Participant is entitled under Section 6.05 or ARTICLE
VIII shall have been made, in amounts equal to the Plan Earnings consisting of
the cash or fair market value of any dividends or distributions declared and
made with respect to the Company’s common stock payable in cash, securities
issued by the Company (other than the Company’s common stock but including any
such securities convertible into the Company’s common stock) or other property
which the Participant would have received from time to time had he been the
owner on the record dates for the payment of such dividends of the number of
shares of the Company’s common stock equal to the number of Stock Equivalents in
his Stock Equivalents Account on such dates.  Each such credit shall be effected
as of the payment date for such dividend or distribution.
 
Section 6.03          Stock Dividend Credits.  Additional credits shall be made
to a Participant’s Stock Equivalents Account throughout the period of his
participation in the Plan, and thereafter until all distributions to which the
Participant is entitled under Section 6.05 or ARTICLE VIII shall have been made,
of a number of Stock Equivalents equal to the number of shares (including
fractional shares) of the Company’s common stock to which the Participant would
have been entitled from time to time as common stock dividends had such
Participant been the owner on the record dates for the payments of such stock
dividends of the number of shares of the Company’s common stock equal to the
number of Stock Equivalents credited to his Stock Equivalents Account on such
dates.  Such additional credits shall be effected as of the end of the calendar
quarter in which payment of such stock dividend is made.
 

10

--------------------------------------------------------------------------------



Section 6.04          Recapitalization.  If, as a result of a split or
combination of the Company’s outstanding common stock or other recapitalization
or reorganization, the number of shares of the Company’s outstanding common
stock is increased or decreased or all or a portion of the Company’s outstanding
common stock is exchanged for or converted into other securities issued by the
Company (including without limitation securities convertible into the Company’s
common stock) or other property, the number of Stock Equivalents credited to a
Participant’s Stock Equivalents Account shall, to the extent reasonably
practicable, be equitably adjusted to give effect to such recapitalization or
reorganization (taking into account the fair market value of any securities or
other property for which the Company’s common stock was exchanged or into which
it was converted) as if the Participant had owned of record on the effective
date of such recapitalization or reorganization a number of shares of the
Company’s common stock equal to the number of Stock Equivalents credited to his
Stock Equivalents Account immediately prior thereto.  To the extent that any
such adjustment is not reasonably practicable, the Board of Directors shall give
consideration to amending the Plan pursuant to ARTICLE IX in order to give
effect to the purpose of the Plan and, if no such amendments can be effected or
are considered desirable, to terminating the Plan pursuant to ARTICLE VIII.
 
Section 6.05          Distributions from Stock Equivalent Account After
Participant’s Deferral  Termination Date.  When a Participant’s Deferral
Termination Date occurs, the Company shall become obligated to make the
distributions prescribed in paragraphs (a) and (b) below.  At the time of any
distribution, each Stock Equivalent to be distributed shall be converted into
one share of the Company’s common stock and such share shall be distributed to
the Participant.  Any fraction of a Stock Equivalent to be distributed shall be
converted into an amount in cash equal to the Market Price of one share of the
Company’s common stock on the trading day next preceding the date of
distribution multiplied by such fraction and such cash shall be distributed to
the Participant.
 
(a)  Distribution shall be made in the form provided under Section 4.05
hereof.  Until payment is made, Plan Earnings shall continue to be credited in
the manner provided in Section 6.02.  All Plan Earnings accrued to the date of
any lump-sum distribution or annual installment shall be paid in conjunction
with such payment.  The lump-sum or the initial annual installment shall be
distributed on the last business day of January next following the close of the
calendar year in which the Participant’s Deferral Termination Date occurs.  The
remaining installments, if any, shall be distributed at annual intervals
thereafter.
 
(b)  If a Participant’s Deferral Termination Date shall occur by reason of his
death or if he shall die after his Deferral Termination Date but prior to
receipt of all distributions provided for in this Section, all Stock
Equivalents, or the undistributed balance thereof, shall be distributed to such
Participant’s estate or personal representative as soon as administratively
feasible following such Participant’s death.
 

11

--------------------------------------------------------------------------------



ARTICLE VII
NATURE OF PLAN
 


 
The adoption of this Plan and any setting aside of amounts by the Company with
which to discharge its obligations hereunder shall not be deemed to create a
trust.  Legal and equitable title to any funds so set aside shall remain in the
Company, and any recipient of benefits hereunder shall have no security or other
interest in such funds.  Any and all funds so set aside shall remain subject to
the claims of the general creditors of the Company, present and future.  This
provision shall not require the Company to set aside any funds, but the Company
may set aside such funds if it chooses to do so.
 

12

--------------------------------------------------------------------------------



ARTICLE VIII
TERMINATION OF THE PLAN
 


 
The Board of Directors may terminate the Plan at any time.  Upon termination of
the Plan, distributions in respect of credits to Participants’ Accounts as of
the date of termination shall be made in the manner and at the time prescribed
in Section 5.02 or 6.05, as applicable.
 

13

--------------------------------------------------------------------------------



ARTICLE IX
AMENDMENT OF THE PLAN
 


 
The Board of Directors may, without the consent of Participants or their
beneficiaries, amend the Plan at any time and from time to time; provided,
however, that no amendment may deprive a Participant of the amounts allocated to
his or her Accounts or be retroactive in effect to the prejudice of any
Participant.
 

14

--------------------------------------------------------------------------------



ARTICLE X
GENERAL PROVISIONS
 


 
Section 10.01        No Preference.  No Participant shall have any preference
over the general creditors of the Company in the event of the Company’s
insolvency.
 
Section 10.02        Authorized Payments.
 
(a)  If the Committee receives evidence satisfactory to it that any person
entitled to receive a periodic payment hereunder is, at the time the benefit is
payable, physically, mentally or legally incompetent to receive such payment and
to give a valid receipt therefore, and that an individual or institution is then
maintaining or has custody of such person and that no guardian, committee or
other representative of the estate of such person has been duly appointed, the
Committee may direct that such periodic payment or portion thereof be paid to
such individual or institution maintaining or having custody of such person, and
the receipt of such individual or institution shall be valid and a complete
discharge for the payment of such benefit.
 
(b)  Payments to be made hereunder may, at the written request of the
Participant, be made to a bank account designated by such Participant, provided
that deposits to the credit of such Participant in any bank or trust company
shall be deemed payment into his hands.
 
(c)  Notwithstanding any other provisions of the Plan, if any amounts payable
under the Plan are found in a “determination” (within the meaning of Section
1313(a) of the Internal Revenue Code of 1986) to have been includible in gross
income of a Participant prior to payment of such amounts hereunder, such amounts
shall be paid to such Participant as soon as practicable after the Committee is
advised of such determination.  For purposes of this paragraph, the Committee
shall be entitled to rely on an affidavit by a Participant and a copy of the
determination to the effect that a determination described in the preceding
sentence has occurred.
 
Section 10.03        Gender Words.  Wherever any words are used herein in the
masculine, feminine or neuter gender, they shall be construed as though they
were also used in another gender in all cases where they would so apply, and
whenever any words are used herein in the singular or plural form, they shall be
construed as though they were also used in the other form in all cases where
they would so apply.
 
Section 10.04        Assignment of Benefits.  Benefits provided under the Plan
may not be assigned or alienated, either voluntarily or involuntarily, other
than by will or the applicable laws of descent and distribution.
 
Section 10.05        Conflicts of Laws.  THE LAWS OF THE STATE OF TEXAS SHALL
CONTROL THE INTERPRETATION AND PERFORMANCE OF THE TERMS OF THE PLAN.  THE PLAN
IS NOT INTENDED TO QUALIFY UNDER SECTION 401(a) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, OR TO COMPLY WITH THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED.
 

15

--------------------------------------------------------------------------------



ARTICLE XI
EFFECTIVE DATE
 


 
This amendment and restatement of the Plan shall be effective as of January 1,
2007, and shall continue in force during subsequent years unless amended or
revoked by action of the Board of Directors.
 
HALLIBURTON COMPANY
 


 
By           /s/ David J. Lesar
David J. Lesar
Chairman of the Board, President
and Chief Executive Officer



16
 
